On Application por Rehearing.
Bermudez, O. J.
The third opponent complains that his case was not sufficiently stated by the court; that besides claiming the vendor’s privilege, which was considered and denied him, he had asserted other rights to the proceeds of sale under certain judgments.
A new reference to the third opposition shows that such is the fact, but that there is no specification of what those judgments were.
The dates of the judgments, their amounts, the numbers of the cases on which rendered, are all in blank, and no copy of the judgments is attached-to the opposition.
Not the slightest reason is assigned for which any mortgage right is claimed. It is not even alleged that the judgments have been recorded and affected the property at the time of sale.
Such loose preferments are not entitled to notice.
Although the judgment sets at rest the pretensions to preference by reason of the alleged vendor’s privilege, it does not debar recovery on the judgments in subsequent proceedings if under them, in consequence of justifying registry, the insolvency has any rights.
Rehearing refused.